Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 33-40 and 46-51 are withdrawn. Claims 41-45 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 11 line 9. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Information Disclosure Statement
The information disclosure statement filed 12/19/19 has been considered.  An initialed copy is enclosed.


Election/Restrictions
Claims 33-40 and 46-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/21.
Applicant’s election without traverse of Group II claims 41-45 in the reply filed on 4/6/21 is acknowledged.

Claim Objections
Claim 41 is objected to because the claim depends on a non-elected invention which has been withdrawn from consideration as a result of the restriction requirement. Please amend claim 41 so that it is no longer dependent on the withdrawn claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.
 The claim(s) recite(s) a frozen and/or lyophilized, biologically pure culture of Lactobacillus reuteri DSM 27131 or of Lactobacillus reuteri DSM 32465. 
Patent Subject Matter Eligibility Guidance (PEG) analysis: 

STEP 1: The claims are drawn to a composition of matter.


The claimed frozen and/or lyophilized culture is based on a naturally occurring microorganism. Karimi et al (Physiol Rep, 6(2), 2018 e13514, https://doi.org/10.14814/phy2.13514) disclose that L. reuteri DSM 27131 aka L. reuteri 1563F was isolated from feces of a healthy woman. See table 1 on page 3. Lactobacillus reuteri DSM 32465 is also assumed to be isolated from nature, absent other evidence to the contrary.
See In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1335-1336 (Fed. Cir. 2014) (“Natural phenomena, including naturally occurring organisms, are not patentable.”). Further, the Supreme Court precedent teaches that neither isolating natural products nor combining them together represents an act of invention that would transform these naturally occurring products into patent eligible subject matter unless their combination results in something "markedly different”. See Ass 'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2117 (2013). 
For example, in Funk Brothers, “bacteria produced by the laboratory methods of culture [were] placed in a POWDER … base and packaged for sale to and use by agriculturists in the inoculation of the seeds of leguminous plants.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 129 (1948). Nevertheless, the Supreme Court concluded that such a mixture of bacteria was NOT patent eligible: “The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.” Id. at 130. Thus, the Supreme Court did not find that routine production and extraction steps resulted in a product that was "markedly different" from the product of nature including the production of “powder” composition. 
That is, more is required to transform patent ineligible subject matter into patent eligible subject matter than “well-understood, routine, conventional activity already engaged in by the scientific community” such as freezing and /or lyophilizing See Mayo, Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).

STEP 2A and STEP2B: the claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Thus, the claims are directed to a “product of nature exception” and does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 41 is drawn to lactic acid bacteria produced by the method of claim 37.


	The instant specification reduces to practice only two species of lactic acid bacteria or only two strains of L. reuteri which are able to utilize ethanolamine wherein the two strains of L. reuteri are DSM 27131 and DSM 32465. See page 20.
	Furthermore, the specification teaches that the draft genome of DSM 27131 contained genes encoding proteins involved in ethanolamine utilization such as EutB, Eut, EutH, NADPH-dependent FMN reductase belonging to the Pfam03358 family and a Protein-tyrosine-phosphatase belonging to the Pfam13350 protein family. See paragraph 23.
	Ethanolamine is a breakdown product of the membrane phospholipid phosphatidylethanolamine (PE) and is prevalent in the gastrointestinal tract. Ethanolamine can be used as a source of nitrogen (and sometimes carbon) by bacteria capable of catabolizing this compound. This capability has been associated with important gastrointestinal pathogens, including for example enterohemorrhagic E. coli O157:H7. See page 2 last paragraph of the specification.
	Applicants’ specification states that the present invention resides in the surprising finding that some lactic acid bacteria are able to utilize ethanolamine as a substrate. See page 4 of the specification first paragraph.
	However, Applicants only describe two lactic acid bacteria both L. reuteri strains that are capable of ethanolamine utilization.
	The two ethanolamine utilizing strains L. reuteri strains DSM 27131 and DSM 32465  are not a representative number of the genus of lactic acid bacterial or the genus of L. reuteri that utilize ethanolamine.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
	The specification does not correlate the presence of ethanolamine utilizing genes in other lactic acid bacteria or other L. reuteri strains with ethanolamine utilization.
	Even though one of ordinary skill in the art could screen for ethanolamine utilizing lactic acid bacteria or ethanolamine utilizing L. reuteri strains, the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115 and possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  

Ethanolamine utilization gene cluster is an uncommon feature in lactic acid bacteria such as Lactobacillus –De Angelis et al (PloS ONE 9(9): e107232, 2014 cited in IDS) disclose that the downstream located ethanolamine utilization cluster (eut) of L. rossiae DSM 15814T represents so far a unique feature within the genus Lactobacillus. See De Angelis et al at page 2 right column last paragraph. De Angelis et al disclose that analysis of the genome of L. reuteri strain DSM 20016 did not reveal an ethanolamine utilization gene cluster. See page 7 figure 4A.
Thus, the description of the two L. reuteri strains DSM 27131 and DSM 32465 does not put Applicants in possession of the genus of lactic acid bacteria or the genus of L. reuteri strains that utilize ethanolamine.
As of the effective filing date of the instant invention, Applicants were not in possession of the genus of lactic acid bacteria or the genus of L. reuteri strains that utilize ethanolamine.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification lacks complete deposit information for the deposit L. reuteri strain DSM 27131 and L. reuteri strain DSM 32465.  Because it is not clear that the bacteria with the properties strain 27131 or 32465 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the 
	Applicant's referral to the deposit of strain 27131 and 32465 on 8 of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR §1.801-1.809 have been met.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
		Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 depends on claim 37, wherein claim 37 partially recites a method of producing lactic acid bacteria induced to utilize ethanolamine, said method comprising culturing lactic acid bacteria capable of utilizing ethanolamine in a culture medium. If the culture comprises lactic acid bacteria capable of utilizing ethanolamine then the preamble of the claim 37 is confusing because then the method is not drawn to producing lactic acid bacteria induced to utilize ethanolamine. The cultured bacteria is already capable of utilizing ethanolamine. Similarly in claim 42, how is ethanolamine utilizing lactic acid bacteria induced by ethanolamine during growth of a culture. It is not clear what in the ethanolamine utilizing lactic acid bacteria is being induced. Claim 43 recites that the composition further comprises additives or ingredients, such as one or more cyroprotectant, lyoprotectant and/or anti-moisture agents. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. It is not clear whether the items listed after “such as” are to limit the scope of additives or ingredients.


Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Angelis et al. PloS ONE 9(9): e107232, 2014 cited in IDS.
De Angelis et al disclose lactic acid bacteria Lactobacillus rossiae DSM 15814T and composition thereof, wherein the lactic acid bacteria is ethanolamine utilizing. Said composition further comprises additives or ingredients. See page 7 figure 4A and page 10 left column under “arginine catabolism assay, cell survival and biosynthesis of GABA from glutamic acid”.
The lactic acid bacteria is claimed in product by process format.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, De Angelis et al disclose a lactic acid bacteria that utilized ethanolamine that anticipates the claimed lactic acid bacteria.
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 

“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable De Angelis et al. PloS ONE 9(9): e107232, 2014 cited in IDS in view of Corveleyn et al. WO 2010/124855 11/4/2010.
De Angelis et al disclose lactic acid bacteria Lactobacillus rossiae DSM 15814T and composition thereof, wherein the lactic acid bacteria is ethanolamine utilizing. Said composition further comprises additives or ingredients. See page 7 figure 4A and page 10 left column under “arginine catabolism assay, cell survival and biosynthesis of GABA from glutamic acid”.
The probiotic composition is claimed in product by process format.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
There is no distinct structure implied to the claimed lactic acid bacteria of claim 42 wherein the ethanolamine utilizing lactic acid bacteria is induced by ethanolamine during growth of a culture comprising said lactic acid bacteria. “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Thus, the lactic acid bacteria of the composition of claim 42 is anticipated by or prima facie obvious over the lactic acid bacteria of De Angelis et al.
De Angelis et al does not disclose that the composition is frozen or lyophilized.
Corveleyn et al disclose that  freeze-drying (lyophilization) is one of the most common methods to store microbial  cell cultures  (see page 2 4th paragraph) and disclose that cyroprotectant can help achieve long-term stability of freeze-dried lactic acid bacteria. See page 6 lines 2-5.


Status of the Claims
Claims 33-40 and 46-51 are withdrawn. Claims 41-45 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645